Citation Nr: 9923626	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  94-34 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to October 1, 1992, 
for a grant of service connection for status-post right 
radical nephrectomy and adrenalectomy for renal cell 
carcinoma, with interstitial nephritis of the left kidney.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
December 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection for status-post right radical nephrectomy and 
adrenalectomy for renal cell carcinoma, with interstitial 
nephritis of the left kidney, effective from October 1, 1992.


FINDINGS OF FACT

1.  The veteran was involved with atmospheric nuclear testing 
while serving on active duty.

2. The veteran's claim for service connection for a kidney 
cancer was received on March 12, 1991.

3.  In May 1991, the veteran underwent a right radical 
nephrectomy adrenalectomy  due to renal cell carcinoma of the 
kidney at a VA medical facility.

4.  In an April 1993 rating decision, the RO granted service 
connection for status-post right radical nephrectomy and 
adrenalectomy for renal cell carcinoma under the presumptive 
regulations contained in 38 C.F.R. § 3.309.  This presumption 
was the result of liberalizing legislation that became 
effective on October 1, 1992.


CONCLUSION OF LAW

An effective date earlier than October 1, 1992, for the grant 
of service connection for status-post right radical 
nephrectomy and adrenalectomy for renal cell carcinoma, with 
interstitial nephritis of the left kidney, is not warranted.  
38 U.S.C.A. § 5110 (1991 & Supp. 1999); 38 C.F.R. §§ 3.114, 
3.309, 3.311, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records contain no diagnosis of 
or treatment for a kidney disorder.  His claim of entitlement 
to service connection for kidney cancer was received by the 
RO on March 12, 1991.  

VA medical records were obtained from the West Haven, 
Connecticut, VA Medical Center.  These records show that the 
veteran underwent a right radical nephrectomy and 
adrenalectomy due to renal cell carcinoma in May 1991.  
Nothing in these medical records indicate that the renal cell 
carcinoma was related to the veteran's active service.

The RO contacted the Defense Nuclear Agency (DNA) in March 
1992 to verify whether the veteran participated in a 
radiation risk activity while in service.  In July 1992, the 
DNA confirmed that the veteran had been involved with 
atmospheric nuclear testing while serving on active duty and 
was present during Operation DOMINIC I, which was a series of 
atmospheric nuclear warhead tests conducted between April 
1962 to December 1962.  Further, the DNA developed data 
regarding the veteran's radiation exposure and determined 
that his radiation dose during active duty was zero.

In an April 1993 rating decision, the RO granted service 
connection for status post right radical nephrectomy and 
adrenalectomy due to renal cell carcinoma, effective October 
1, 1992.  (A subsequent RO rating decision, dated in April 
1996, added interstitial nephritis of the left kidney to the 
rating diagnosis.)  The RO found that he was entitled to 
presumptive service connection because of participation in 
radiation-risk activity during service and having 
subsequently developed a recognized radiogenic disease.  See 
current regulations at 38 C.F.R. §§ 3.309, 3.311.

Following this rating decision, the veteran challenged the 
effective date assigned, contending that it should have been 
made effective on March 12, 1991, the date of his initial 
claim.  The RO explained that the veteran was granted service 
connection for renal cell cancer under Public Law 102-578, 
which had amended the provisions of 38 C.F.R. § 3.309 to 
include presumptive service connection based upon radiation 
exposure and the development of cancer of the urinary tract.  
For the purposes of this liberalizing legislation, the term 
"urinary tract" was to include, among other things, the 
kidneys, renal pelves, ureters, urinary bladder, and urethra.  
The date on which the liberalizing legislation, Public Law 
102-578, was promulgated was on October 1, 1992, and thus 
provided the basis for the effective date assigned.

II.  Analysis

Generally, the effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400 (1998).

The VA regulation which implements 38 U.S.C.A. § 5110(g) is 
38 C.F.R. § 3.114 (1998).  In accordance with 38 C.F.R. § 
3.114, the effective date of an award where compensation, 
pension, or DIC is awarded or increased pursuant to a 
liberalizing law, shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  Where pension, 
compensation, or DIC is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph, the evidence must show that the 
claimant met all eligibility criteria for the liberalizing 
benefit on the effective date of the liberalizing law or VA 
issue, and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of the claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.  If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of the 
receipt of such request.  38 C.F.R. § 3.114.

In the instant case, the veteran's claim of service 
connection for kidney cancer was received by the RO on March 
12, 1991, approximately 27 years after his date of discharge.  
As this was clearly not within the first post-service year, 
the effective date would normally be from the date on which 
the claim was received by the RO.  However, at the time that 
the claim was received the applicable regulation of 
38 C.F.R. § 3.309 did not provide for any presumptive service 
connection for cancer of the urinary tract.  In the present 
case, service connection was granted under a liberalizing law 
(Public Law 100-321, as amended by Public Law 102-578) which 
became effective October 1, 1992.  Thus, consideration of 38 
C.F.R. § 3.114 was required when assigning the veteran's 
effective date for his renal cell carcinoma.  Though the 
veteran submitted his claim prior to when the liberalizing 
law became effective, he is entitled to an effective date no 
earlier than the date on which the liberalizing law was 
promulgated.  The United States Court of Appeals for Veterans 
Claims (Court) has held in the case of DeSousa v. Gober, 10 
Vet. App. 461 (1997), that the effective date rules under 
38 U.S.C.A. § 5110 prohibit an award based on a liberalizing 
law or regulation for the period prior to the effective date 
of the law or regulation.  Consequently, the RO correctly 
assigned an effective date for the grant of service 
connection for status post radical nephrectomy and 
adrenalectomy for renal cell carcinoma of October 1, 1992.


ORDER

Assignment of an effective date prior to October 1, 1992, for 
a grant of service connection for status-post right radical 
nephrectomy and adrenalectomy for renal cell carcinoma with 
interstitial nephritis of the left kidney is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

